PER CURIAM.
Petitioner, Mease Hospital, Inc., seeks review of the trial court order granting respondent, Christopher Lawrence’s, motion to compel. The court requires Mease, a defendant in the underlying medical negligence action, to respond to several statements contained in a request for admissions filed by the respondent on May 8, 1996. Mease asserts that the court has abused its discretion because the information sought is protected from disclosure and discovery by the provisions of sections 395.0191, 395.0193 and 766.101, Florida Statutes (1995), and the holding in Cruger v. Love, 599 So.2d 111 (Fla.1992).
The respondent concedes that statement fifty-four in the request is improperly phrased and requests non-diseoverable information. However, we hold that the trial court has not abused its discretion in requiring responses to statements eleven through eighteen to the extent the statements can be addressed through non-privileged “information, documents, or records otherwise available from original sources.” See §§ 395.0191(8), 395.0193(7) and 766.101(5).
The petition is granted in part. That portion of the trial court’s order which requires Mease to respond to statement fifty-four is quashed. In all other respects the petition is denied.
PARKER, A.C.J., and ALTENBERND and QUINCE, JJ., concur.